DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kildal et al. (US 2017/0084971 A1) in view of Barak (US 2017/0229763 A1) and further in view of Moore (US 3,228,030).
In claim 1, Kildal discloses in Fig. 3a, antenna suitable to be integrated in a printed circuit board, which is an electromagnetically coupled antenna that comprises: 
- a body of dielectric material of a substantially planar design having a bottom side and top side (structure between plates 35 and 37); 
- a bottom metallized layer (ground plane 35) on the bottom side of the body, which layer is provided with a slot (slot 38); 
- a top metallized layer (conductor layer 37) on the top side of the body, which layer is provided with a slot (slot 39); 
wherein both the above slots (slots 38 and 39), as well as the top and bottom metallized layer surrounding the slots, are provided on symmetrically opposite sides of the body; 
wherein electrically conductive strands (protruding elements 3) are provided in the body (see Figs. 1-2), which strands extend substantially vertically from the bottom side to the top side, and electrically connect the bottom metallized layer (35) with the top metallized layer (37); 
wherein the strands (protruding elements 3) are disposed in such a way as to collectively form a row that delimits an inner volume of the body (see Fig. 2); 
with the exception of explicitly disclosing
wherein a feeding line of electrically conductive material is provided inside the body, the feeding line extending in a plane between the bottom side and the top side, 
wherein the feeding line has a distal section extending within the inner volume of the body delimited by the strands, which distal section has a curled shape in the plane in which it extends.
However, Barak discloses in Fig. 3, wherein a feeding line (305) of electrically conductive material is provided inside the body (303), the feeding line extending in a plane between the bottom side and the top side, 
wherein the feeding line (305) has a distal section extending within the inner volume of the body delimited by the strands, which distal section has a curled shape (bent angle) in the plane in which it extends.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a shielded antenna comprising a thin sheet of dielectric material sandwiched between upper and lower metal planes, wherein the upper plane is provided with a T-shaped slot useful for radiating of microwave energy.
In claim 2, Kildal et al. in view of Barak and Moore discloses the antenna according to claim 1, with the exception of disclosing an additional body of dielectric material which covers the T-shaped slot in the top metallized layer. However, it is obvious in the art to have an additional body of dielectric material such as plastic or epoxy which covers the T-shaped slot in the top metallized layer, so that the top metallized layer is not exposed.
 However, Zheng discloses in claim 14, wherein the antenna is suitable for frequency range of 2.4GHz and 2.5GHz.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a shielded antenna comprising a thin sheet of dielectric material sandwiched between upper and lower metal planes, wherein the upper plane is provided with a T-shaped slot useful for radiating of microwave energy. The additional body of dielectric material such as plastic or epoxy which covers the T-shaped slot in the top metallized layer considered as part of engineering design choice based on system involved.
In claim 3, Kildal in view of Barak and Moore discloses the antenna according to claim 1, wherein Moore teaches the contour of the T-shaped slot in the top metallized layer is composed of two longitudinal slots (two arms) of which a first slot forms a horizontally oriented slot of which the middle part is connected to the top end of a second slot which forms a vertically oriented slot (T-shaped slot).
In claim 4, Kildal in view of Barak and Moore discloses the according to claim 1, wherein Barak further discloses the distance between adjacent strands in a row is in the range of 1 up to 2 times the thickness of a single strand (Fig. 1 shows strands 106 is spaced apart in a row about 1 or 2 times thickness of the strand 106).
In claim 5, Kildal in view of Barak and Moore discloses the antenna according to claim 1, wherein Barak further discloses the antenna is suitable to be used in the frequency range between 4.9 and 6 GHz ([0036] 3.1GHz to 10.6 GHz).
In claim 6, Kildal in view of Barak and Moore discloses the antenna according to claim 5, wherein Kildal further discloses the bottom metallized layer (35) is provided with a slot having a rectangular (slot 38 is rectangle), preferably square shape.
In claim 25, Kildal in view of Barak and Moore wherein Barak discloses a printed circuit board which is provided with an antenna according to claim 1, wherein a part of the board, and preferably a part of the circumferential edge of the board, constitutes the body of dielectric material (103 or 303) of the antenna.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kildal et al. in view of Barak and Moore as applied to claim 1 above, and further in view of Zheng et al. (US 2010/0289712 A1).
In claim 15, Kildal in view of Barak and Moore discloses the antenna according to claim 1, with the exception of explicitly disclosing the antenna is suitable to be used in the frequency range between 2.4 and 2.5 GHz.
However, Zheng discloses in claim 14, wherein the antenna is suitable for frequency range of 2.4GHz and 2.5GHz.
.
Allowable Subject Matter
Claims 7-14 and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Miraftab et al. (US 9,865,935) teaches printed circuit board antenna system.
Yu et al.  (US 10,673,135) teaches 5G terminal antenna with reconfigurable radiation pattern.
Chen (US 2013/0169498 A1) teaches packaging material with T-shaped slot antenna.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844